Citation Nr: 1725718	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the RO denied the Veteran's claim for entitlement to service connection for sleep apnea in September 2005, and the Veteran did not appeal that decision within one year following notification, and as such, the decision became final.  The RO also denied the Veteran's original claim for entitlement to hypertension in June 1993, June 1996, July 1997, February 2000, and April 2004, and the Veteran did not appeal that last decision within one year following notification, and as such, that decision became final.

In January 2016, the Board determined that new and material evidence was submitted as to the claims of service connection for sleep apnea and hypertension, and remanded the reopened claims for VA examinations and opinions. The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). However, the development requested for both the sleep apnea and the hypertension claims have not been completed, and must be remanded again.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND


On review, the Board finds that additional VA medical opinions are needed with regard to the issues of service connection for sleep apnea on both a direct basis and as caused or aggravated by a service-connected disability.  

The Veteran contends his sleep apnea and hypertension are related to his service, to include as secondary to service-connected PTSD. A January 2017 VA examination has been provided to specifically address these claims, and opinions were provided for each disability.  However, that opinion did not clearly provide the answers and rationale requested in the Board's January 2016 remand for either claimed issue. 

Regarding the sleep apnea claim, the Board requested the examiner to opine as to whether the Veteran's obstructive sleep apnea was caused or aggravated by the service-connected PTSD, and in the alternative, to provide an opinion on direct service connection for the sleep apnea, as whether it had its onset during active service or was related to any in-service disease, event, or injury.  The examiner discussed risks factors associated with the development of sleep apnea, referred to literature in UptoDate and noted that no literature was found that supports a nexus between PTSD causing or related to sleep apnea.  It was stated that no evidence was found to support an aggravation between the two conditions.  However, the examiner did not clearly address the likelihood that sleep apnea is caused or aggravated by a service-connected disability, including PTSD.  The examiner noted that there was no evidence located in the medical record that provided any clinical onset of sleep apnea in service but did not address the likelihood that sleep apnea had its onset in service or is related to any inservice disease, event or injury.   

A May 2105 VA examination report shows that the VA examiner opined that the Veteran's hypertension was not caused or aggravated by the now service-connected diabetes mellitus.  However, no further rationale was provided.  In addition, service treatment records dated in April 1986, August 1989, April 1990, and May 1990 show elevated blood pressure readings.  The Veteran reported high blood pressure on the Report of Medical History associated with the October 1990 retirement examination.  However, a diagnosis of hypertension was not reported at that time and it appears that the examiner noted the Veteran to have "episodic elevations" of his blood pressure.

To resolve the discrepancies, the Board remanded this claim in January 2016 for an examination and opinion to address the etiology of the Veteran's hypertension, to include as secondary to the diabetes mellitus.  However, while the examiner opined in January 2017 regarding direct service connection of the hypertension, she did not provide the requested opinion whether the hypertension was caused or aggravated by the Veteran's diabetes mellitus. 

Therefore, the Board finds that additional clarifying opinions are needed prior to adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records, especially those dated since January 2017.

2.  Refer the case to a physician for a supplemental medical opinion to address the nature and etiology of the veteran's sleep apnea.  The Veteran need not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  The entire record must be reviewed by the examiner.

Based on the examination results and review of the record, the examiner should provide an opinion as to the following: 

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea disability had its onset in service or is otherwise related to service.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea disability is caused by any service-connected disabilities, to include the service-connected PTSD. 

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea disability is aggravated (chronically worsened) by any service-connected disability, to include the service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

3.  Refer the case to a physician for a supplemental medical opinion to address the nature and etiology of the veteran's hypertension.  The Veteran need not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  The entire record must be reviewed by the examiner.

Based on the examination results and review of the record, the examiner should provide an opinion as to the following: 

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension disability had its onset in service or is otherwise related to service.  

b. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension disability is caused by any service-connected disabilities, to include the service-connected diabetes mellitus. 

In providing this opinion, the examiner should address the records reflecting elevated blood pressure reading in service in April 1986, August 1989, April 1990 and May 1990 and post service in June 1991.  

c. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension disability is aggravated (chronically worsened) by any service-connected disability, to include the service-connected diabetes mellitus.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




